Exhibit 10.3
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO GULF COAST OIL CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.
 
SECURED TERM NOTE
 
FOR VALUE RECEIVED, GULF COAST OIL CORPORATION, a Delaware corporation (the
“Company”) hereby promises to pay to VALENS OFFSHORE SPV II, CORP. (the
“Holder”) or its registered assigns or successors in interest, the sum of Four
Million Dollars ($4,000,000), together with any accrued and unpaid interest
hereon, on November 22 2010 (the “Maturity Date”) if not sooner indefeasibly
paid in full.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof (as amended, restated, modified and/or supplemented from time to
time, the “Purchase Agreement”) among the Company, the Holder, each other
Purchaser and LV Administrative Services, Inc., as administrative and collateral
agent for the Purchasers (the “Agent” together with the Purchasers,
collectively, the “Creditor Parties”).
 
The following terms shall apply to this Secured Term Note (this “Note”):
 
ARTICLE I
 
CONTRACT RATE AND AMORTIZATION
 
1.1           Contract Rate.  Subject to Sections 2.2 and 3.9, interest payable
on the outstanding principal amount of this Note (the “Principal Amount”) shall
accrue at a rate per annum equal to the “prime rate” published in The Wall
Street Journal from time to time (the “Prime Rate”), plus two percent (2%) (the
“Contract Rate”).  The Contract Rate shall be increased or decreased as the case
may be for each increase or decrease in the Prime Rate in an amount equal to
such increase or decrease in the Prime Rate; each change to be effective as of
the day of the change in the Prime Rate.  The Contract Rate shall not at any
time be less than eight percent (8%).  Interest shall be (i) calculated on the
basis of a 360 day year, and (ii) payable monthly, in arrears, commencing on
March 1, 2008, on the first business day of each consecutive calendar month
thereafter through and including the Maturity Date, and on the Maturity Date,
whether by acceleration or otherwise.
 
1.2           Contract Rate Payments.  The Contract Rate shall be calculated on
the last business day of each calendar month hereafter (other than for increases
or decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date and shall be
subject to adjustment as set forth herein.
 
1.3           Principal Payments.  Amortizing payments of the Principal Amount
shall be made by the Company on December 1, 2007 and on the first business day
of each succeeding month thereafter through and including the Maturity Date
(each, an “Amortization Date”).  So long as no Event of Default shall have
occurred and then be continuing, interest hereunder shall only be payable as a
component of the Amortization Amount (as hereafter defined) in accordance with
the terms of this Section 1.3.  Subject to Article II below, commencing on the
first Amortization Date, the Company shall make monthly payments of principal
and interest to the Holder on each Amortization Date equal to the Amortization
Amount.  All such payments shall be applied by the Holder first to accrued and
unpaid interest, fees and expenses owing by the Company to the Holder and then
to the outstanding principal balance owing hereunder.  In the event the
Amortization Amount (as hereafter defined) due and payable on any Amortization
Date which occurs on or after the March 1, 2008 Amortization Date is less than
$33,780, then the Company shall nevertheless be required to make a payment to
the Holder on such Amortization Date of an amount equal to the difference
between $33,780 and the then applicable Amortization Amount, which such payment
shall be applied by the Holder to accrued and unpaid interest, fees and expenses
owing by the Company to the Holder and then to the outstanding principal balance
owing hereunder; provided, however, during such time as an Event of Default
shall have occurred and be continuing, the Company shall make interest payments
hereunder to the Holder in accordance with Sections 1.1 and 2.2 of this Note
without regard to any reduction in such cash interest payment which may
otherwise have been applicable under this Section 1.3 had no Event of Default
then been in existence.  Any outstanding Principal Amount together with any
accrued and unpaid interest and any and all other unpaid amounts which are then
owing by the Company to the Holder under this Note, the Purchase Agreement
and/or any other Related Agreement shall be due and payable on the Maturity
Date.  For purposes of this Section, (a) the term “Amortization Amount” shall
mean an amount equal to the product of (i) .563 times (ii) eighty percent (80%)
of the Net Revenue relating to all oil and gas properties of the Company
identified on Schedule A attached hereto and any others developed with the
proceeds of the Loans evidenced by this Note for the calendar month immediately
preceding the Amortization Date; provided, however, such percentage shall
increase to one hundred (100%) upon the occurrence and during the continuance of
an Event of Default and (b) “Net Revenue” shall mean the gross proceeds paid to
the Company in respect of oil, gas and/or other hydrocarbon production in which
the Company has an interest whether or not such proceeds are remitted to the
lockbox account and/or any other blocked account established by the Company in
connection with the transactions contemplated hereby net of, in each case, with
respect to the period for which such Net Revenue relates (i) the reasonable
ordinary day to day expenses associated with the Company’s operation of the
leases, wells and equipment, including fuel, materials, labor, maintenance,
routine production equipment replacement, repairs, routine workover costs to
maintain production from an existing completed well, royalty, severance tax and
ad valorem tax, in each case using accounting practices and procedures ordinary
and customary in the oil and gas industry (collectively, the “Lease Operating
Expenses”) and (ii) the Company’s reasonable estimate of its federal tax
(including federal income tax) liability (after taking into account all
applicable deductions, depletion and credits) (the “Estimated Taxes”), all of
which, in the case of the foregoing clauses (i) and (ii), shall be subject to
the Agent’s approval which shall be provided in the exercise of the Agent’s
reasonable discretion based on such supporting documentation from the Company as
the Agent shall request.


--------------------------------------------------------------------------------



 
ARTICLE II
 
EVENTS OF DEFAULT
 
2.1           Events of Default.  The occurrence of any of the following events
set forth in this Section 2.1 shall constitute an event of default (“Event of
Default”) hereunder:
 
(a)           Failure to Pay.  The Company fails to pay when due any installment
of principal, interest or other fees hereon in accordance herewith, or the
Company fails to pay any of the other Obligations (under and as defined in the
Master Security Agreement) when due, and, in any such case, such failure shall
continue for a period of three (3) days following the date upon which any such
payment was due;
 
(b)           Breach of Covenant.  The Company or any of its Subsidiaries
breaches any covenant or any other term or condition of this Note in any
material respect and such breach, if subject to cure, continues for a period of
fifteen (15) days after the occurrence thereof;
 
(c)           Breach of Representations and Warranties.  Any representation,
warranty or statement made or furnished by New Century Energy Corp. (the
“Parent”), the Company, any of their Subsidiaries or any guarantor (each a
“Guarantor”) issuing to the Holder a guaranty agreement (each a “Guaranty”) in
connection with the transactions contemplated hereby in this Note, the Purchase
Agreement or any other Related Agreement shall at any time be false or
misleading in any material respect on the date as of which made or deemed made;
 
(d)           Default Under Other Agreements.  The occurrence of any default (or
similar term) in the observance or performance of any other agreement or
condition relating to any indebtedness or contingent obligation, in each case in
an aggregate amount of not less than $100,000, of the Parent, the Company or any
of their Subsidiaries beyond the period of grace (if any), the effect of which
default is to cause, or permit the holder or holders of such indebtedness or
beneficiary or beneficiaries of such contingent obligation to cause, such
indebtedness to become due prior to its stated maturity or such contingent
obligation to become payable;
 
(e)           Material Adverse Effect.  Any change or the occurrence of any
event which could reasonably be expected to have a Material Adverse Effect;
 
(f)           Bankruptcy.  The Parent, the Company, any of their Subsidiaries or
any Guarantor shall (i) apply for, consent to or suffer to exist the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of creditors, (iii) commence a voluntary case under
the federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated
a bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to, without
challenge within ten (10) days of the filing thereof, or failure to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;


--------------------------------------------------------------------------------



 
(g)          Judgments.  Attachments or levies in excess of $100,000 in the
aggregate are made upon the Parent’s, the Company’s or any of their
Subsidiaries’ or any Guarantor’s assets or a judgment is rendered against the
Parent’s, the Company’s or any of their Subsidiaries’ or any Guarantor’s
property involving a liability of more than $100,000 which shall not have been
vacated, discharged, stayed or bonded within thirty (30) days from the entry
thereof;
 
(h)          Insolvency.  The Parent, the Company or any of their Subsidiaries
or any Guarantor shall admit in writing its inability, or be generally unable,
to pay its debts as they become due or cease operations of its present business;
 
(i)           Change of Control.  A Change of Control (as defined below) shall
occur with respect to the Company, unless Holder shall have expressly consented
to such Change of Control in writing.  A “Change of Control” shall mean any
event or circumstance as a result of which (i) any “Person” or “group” (as such
terms are defined in Sections 13(d) and 14(d) of the Exchange Act, as in effect
on the date hereof), other than the Holder, is or becomes the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of 35% or more on a fully diluted basis of the then outstanding
voting equity interest of the Company (other than a “Person” or “group” that
beneficially owns 35% or more of such outstanding voting equity interests of the
Company on the date hereof), (ii) unless the Holder provides its written consent
thereto (which shall not be unreasonably withheld), the Board of Directors of
the Company shall cease to consist of a majority of the Company’s board of
directors on the date hereof (or directors appointed by a majority of the board
of directors in effect immediately prior to such appointment) or (iii) the
Company or any of its Subsidiaries merges or consolidates with, or sells all or
substantially all of its assets to, any other person or entity;
 
(j)            Indictment; Proceedings.  The indictment or threatened indictment
of the Parent, the Company, any of their Subsidiaries or any Guarantor or any
executive officer of the Parent, the Company or any of their Subsidiaries under
any criminal statute, or commencement or threatened commencement of criminal or
civil proceeding against the Parent, the Company, any of their Subsidiaries or
any Guarantor or any executive officer of the Parent, the Company, any of their
Subsidiaries or any Guarantor pursuant to which statute or proceeding penalties
or remedies sought or available include forfeiture of any of the property of the
Parent, the Company, any of their Subsidiaries or any Guarantor; or
 
(k)           The Purchase Agreement and Related Agreements.  (i) An Event of
Default shall occur under and as defined in the Purchase Agreement or any other
Related Agreement (including, without limitation, the breach by any Guarantor of
any provision of any Guaranty), (ii) the Parent, the Company, any of their
Subsidiaries or any Guarantor shall breach any term or provision of the Purchase
Agreement or any other Related Agreement in any material respect and such
breach, if capable of cure, continues unremedied for a period of fifteen (15)
days after the occurrence thereof, (iii) the Parent, the Company, any of their
Subsidiaries or any Guarantor attempts to terminate, challenges the validity of,
or its liability under, the Purchase Agreement or any Related Agreement, (iv)
any proceeding shall be brought to challenge the validity, binding effect of the
Purchase Agreement or any Related Agreement, (v) the Purchase Agreement or any
Related Agreement ceases to be a valid, binding and enforceable obligation of
the Parent, the Company, any of their Subsidiaries or any Guarantor (to the
extent such persons or entities are a party thereto) or (vi) an Event of Default
shall occur under and as defined in any one or more of the following
documents:  (i) the Securities Purchase Agreement dated as of June 30, 2005 by
and between the Parent and Laurus Master Fund, Ltd. (“Laurus”) (as amended,
restated, modified and/or supplemented from time to time, the “June 2005
Securities Purchase Agreement”), (ii) each Related Agreement referred to in the
June 2005 Securities Purchase Agreement, as each may be amended, restated,
modified and/or supplemented from time to time, (iii) the Securities Purchase
Agreement dated as of September 19, 2005 by and between the Parent and Laurus
(as amended, restated, modified and/or supplemented from time to time, the
“September 2005 Securities Purchase Agreement”), (iv) each Related Agreement
referred to in the September 2005 Securities Purchase Agreement, as each may be
amended, restated, modified and/or supplemented from time to time, (v) the
Securities Purchase Agreement dated as of April 28, 2006 by and between the
Company and Laurus (as amended, restated, modified and/or supplemented from time
to time, the “April 2006 Securities Purchase Agreement”), (vi) each Related
Agreement referred to in the April 2006 Securities Purchase Agreement, as each
may be amended, restated, modified and/or supplemented from time to time, (vii)
the Securities Purchase Agreement dated as of June 30, 2006 by and between the
Company and Laurus (as amended, restated, modified and/or supplemented from time
to time, the “June 2006 Securities Purchase Agreement”), (viii) each Related
Agreement referred to in the June 2006 Securities Purchase Agreement, as each
may be amended, restated, modified and/or supplemented from time to time, (ix)
the Securities Purchase Agreement dated as of December 28, 2006 by and between
the Parent and Laurus (as amended, restated, modified and/or supplemented from
time to time, the “December 2006 Securities Purchase Agreement”) and (x) each
Related Agreement referred to in the December 2006 Securities Purchase
Agreement, as each may be amended, restated, modified and/or supplemented from
time to time.
 
2.2           Default Interest.  Following the occurrence and during the
continuance of an Event of Default, the Company shall pay additional interest on
the outstanding principal balance of this Note in an amount equal to two percent
(2%) per month, and all outstanding obligations under this Note, the Purchase
Agreement and each other Related Agreement, including unpaid interest, shall
continue to accrue interest at such additional interest rate from the date of
such Event of Default until the date such Event of Default is cured or waived.
 
2.3           Default Payment.  Following the occurrence and during the
continuance of an Event of Default, the Agent may demand repayment in full of
all obligations and liabilities owing by the Company to the Holder under this
Note, the Purchase Agreement and/or any other Related Agreement and/or may
elect, in addition to all rights and remedies of the Agent under the Purchase
Agreement and the other Related Agreements and all obligations and liabilities
of the Company under the Purchase Agreement and the other Related Agreements, to
require the Company to make a Default Payment (“Default Payment”).  The Default
Payment shall be one hundred thirty percent (130%) of the outstanding principal
amount of this Note, plus accrued but unpaid interest, all other fees then
remaining unpaid, and all other amounts payable hereunder.  The Default Payment
shall be due and payable immediately on the date that the Agent has demanded
payment of the Default Payment pursuant to this Section 2.3.


--------------------------------------------------------------------------------



 
ARTICLE III
 
MISCELLANEOUS
 
3.1           Cumulative Remedies.  The remedies under this Note shall be
cumulative.
 
3.2           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right, privilege or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right, privilege or remedy preclude other or further
exercise thereof or of any other power, right, privilege or remedy.  All rights,
powers, privileges and remedies existing hereunder are cumulative to, and not
exclusive of, any rights, powers, privileges or remedies otherwise available.
 
3.3           Notices.  Any notice herein required or permitted to be given
shall be given in writing in accordance with the terms of the Purchase
Agreement.
 
3.4           Amendment Provision.  The term “Note” and all references thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented.
 
3.5           Assignability.  This Note shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement.  The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.
 
3.6           Cost of Collection.  In case of the occurrence of an Event of
Default under this Note, the Company shall pay the Holder the Holder’s
reasonable costs of collection, including reasonable attorneys’ fees.
 
3.7           Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)           THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
 
(b)           THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHERPROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY
AGREEMENT), TO REALIZE ON THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY
AGREEMENT) OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE
COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.


--------------------------------------------------------------------------------



 
 
(c)           THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER AND THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
3.8           Severability.  In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note.
 
3.9           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
rate permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.
 
3.10           Security Interest, Guarantee and Mortgage.  The Agent, for the
ratable benefit of the Creditor Parties, has been granted a security interest
(i) in certain assets of the Parent, the Company and Century Resources, Inc.
(“CRI”) as more fully described in the Master Security Agreement dated as of the
date hereof, (ii) in the equity interests of the Parent in the Company pursuant
to the Stock Pledge Agreement dated as of the date hereof, (iii) in the oil and
gas properties of the Company pursuant to a Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production, dated as of the
date hereof and (iv) in the oil and gas properties of the Parent and CRI
pursuant to a Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment of Production, dated as of the date hereof.  The obligations of
the Company under this Note are guaranteed by the Parent pursuant to the
Guaranty dated as of the date hereof.
 
3.11           Construction; Counterparts.  Each party acknowledges that its
legal counsel participated in the preparation of this Note and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Note to favor any party against the other.  This Note may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
instrument.  Any signature delivered by a party by facsimile or electronic
transmission shall be deemed to be an original signature hereto.
 
3.12           Registered Obligation.  This Note shall be registered (and such
registration shall thereafter be maintained) as set forth in Section 9.4(b) of
the Purchase Agreement.  Notwithstanding any document, instrument or agreement
relating to this Note to the contrary, transfer of this Note (or the right to
any payments of principal or stated interest thereunder) may only be effected by
(i) surrender of this Note and either the reissuance by the Company of this Note
to the new holder or the issuance by the Company of a new instrument to the new
holder or (ii) registration of such holder as assignee in accordance with
Section 9.4(b) of the Purchase Agreement.
 
 


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Company has caused this Secured Term Note to be signed
in its name effective as of this 20th day of November, 2007.
 
GULF COAST OIL CORPORATION
 
By: /s/ Edward R. DeStefano
Name: Edward R. DeStefano
Title: President
 
WITNESS:
 


 
/s/ Michael S. Pearson


--------------------------------------------------------------------------------



SCHEDULE A
 
 
[Confidential Information Removed]

 

--------------------------------------------------------------------------------

 